DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Amendment
Acknowledgment is made of applicant's Amendment, filed 07-20-2015. The changes and remarks disclosed therein have been considered.

Claim(s) 4, 6, 18, and 20 has/have been amended, claim(s) 25 and 26 has/have been added by amendment, and claim(s) 2, 4, 6-14, 16, 18, and 20-26 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 2, 6-9, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 20170365336 A1, in view of Osada, US 20180012640 A1.

As to claim 4, Lin discloses an electronic device (see Lin Fig 1) including a semiconductor memory (see Lin Fig 1), the semiconductor memory comprising: 
one or more resistive storage cells (see Lin Fig 1 Ref SMC) each structured to exhibit different resistance values for storing data (see Lin Para [0018]; A margin implies different resistance values.); a reference resistance block (see Lin Fig 2 Refs M25, 211, and 221) including at least one first reference resistance transistor (see Lin Fig 2 Ref M25) and at least one second reference resistance transistor (see Lin Fig 2 Refs SW21-24) that are coupled in series (see Lin Fig 2 Refs M25 and SW21-24); a data sensing block (see Lin Fig 1 Ref SA) electrically coupled to the one or more resistive storage cells and the reference resistance block and structured to compare a resistance value of a resistive storage cell (see Lin Para [0018]) selected among the one or more resistive storage cells and a reference resistance value of the reference resistance block (see Lin Fig 1 Ref ISAREF) to determine data stored (see Lin Fig 1 Ref SAOUT) in the selected resistive storage cell; and a reference resistance adjustment block (see Lin Fig 2 Refs OPT<0>-<3>, VDD, and VREF; The circuit controlling the signals is the resistance adjustment block.) coupled to the reference resistance block and structured to provide a first gate voltage (see Lin Fig 2 Ref VSAREF) to the first reference resistance transistor and a second gate voltage (see Lin Fig 2 Refs OPT<0>-<3>)  to the second reference resistance transistor and adjust the resistance value of the reference resistance block, wherein 
the a first adjustment voltage (see Lin Para [0028]) having a first varying voltage level adjusted (see Lin Para [0028]), and wherein 


Lin does not appear to disclose depending on a temperature is supplied to the first reference resistance transistor as the first gate voltage, and 
having a second varying voltage level adjusted depending on a temperature is supplied the second reference resistance transistor as the second gate voltage.

Osada depending on a temperature is supplied to the first reference resistance transistor as the first gate voltage (see Osada Fig 21 Ref 30 and Para [0182]), and wherein 
having a second varying voltage level adjusted depending on temperature is supplied the second reference resistance transistor as the second gate voltage (see Osada Fig 21 Ref 30 and Para [0182]; The first and second gate voltages are different, thus need to be varied differently depending on the temperature.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an electronic device, as disclosed by Lin, may be configured with a particular reference voltage adjuster so as to compensate for temperature variations, as disclosed by Osada. The inventions are well known variants of resistive memory devices which calibrate for reference voltages and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Osada’s attempt to improve sensing (see Osada Para [0184]).

As to claim 2, Lin and Osada disclose the electronic device according to claim 4, wherein 
the data sensing block includes a first input terminal (see Lin Fig 1 the right terminal of Ref SA) through which a read current (see Lin Fig 1 the current provided on the right terminal of Ref SA) flows to the selected resistive storage cell and a second input terminal (see Lin Fig 1 the left terminal of Ref SA) through which a reference current flows to the reference resistance block (see Lin Fig 1 the current provided on the left terminal of Ref SA).

As to claim 6, Lin and Osada disclose the electronic device according to claim 4, wherein 
the reference resistance adjustment block comprises: a first voltage generation unit (see Lin Fig 2 Refs R11-R14)  to generate a first voltage (see Lin Fig 2 Ref VSAREF) of which level is adjusted depending on the temperature (see Osada Para [0182]); a first trimming unit (see Lin Fig 2 Refs SW11-SW14) coupled to the first voltage generation unit to receive the first voltage and to generate the first adjustment voltage by dividing the first voltage by a first division ratio that is determined based on first voltage adjustment codes (see Lin Fig 2 Refs OPT<0>-<OPT<3>); a second voltage generation unit (see Lin Fig 2 Refs R21-R24) to generate a second voltage (see Lin Fig 2 Ref ISAREF) of which level is adjusted depending on the temperature (see Osada Para 

As to claim 7, Lin and Osada discloses the electronic device according to claim 4, wherein the semiconductor memory further comprises: 
first (see Osada Fig 19 Ref 181h; It is obvious to include circuity to the sense amplifier which improves its sensing margins over various temperatures.) and second transistors (see Osada Fig 19 Ref 181m) coupled in series between the first input terminal and the one or more resistive storage cells, the first transistor turned on or off in response to a read enable signal (see Osada Fig 19 Ref REN) and the second transistor turned on or off in response to a clamp signal (see Osada Fig 19 Ref VCLAMP); and third (see Osada Fig 19 Ref 181g) and fourth transistors (see Osada Fig 19 Ref 181a) coupled in series between the second input terminal and the reference resistance block, the third transistor turned on or off in response to the read enable signal (see Osada Fig 19 Ref REN) and the fourth transistor turned on or off in response to the clamp signal (see Osada Fig 19 Ref VCLAMP).

As to claim 8, Lin and Osada disclose the electronic device according to claim 4, wherein 

the first reference resistance transistor, the second reference resistance transistor and the third reference resistance transistor are coupled in series, and wherein 
the reference resistance adjustment block provides a third gate voltage (see Osada Fig 19 Ref VCLAMP) to the third reference resistance transistor.

As to claim 9, Lin and Osada disclose the electronic device according to claim 8, wherein
the third gate voltage includes a bias voltage having a fixed voltage level (see Osada Fig 19 Ref VCLAMP).

As to claim 23, Lin and Osada disclose the electronic device according to claim 4, wherein 
each of the one or more resistive storage cells includes a magnetic tunnel junction including two ferromagnetic layers and a tunnel barrier layer interposed between the two ferro magnetic layers (see Osada Fig 2 Ref 22).

As to claim 25, Lin and Osada disclose the electronic device according to claim 4, wherein the reference resistance adjustment block is configured to individually adjust the first adjustment voltage and the second adjustment voltage (see Lin Fig 2 Refs OPT<0>-<3>, VDD, and VREF, and see Osada Para [0182]; The first and second adjustment voltages are different and have different values, thus are individually adjusted depending on the temperature).

Claim(s) 10-14, 18, 16, 20-22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 20170365336 A1 and Osada, US 20180012640 A1, in view of Lee, US 20150294705 A1.

As to claim 10, Lin and Osada disclose the electronic device of claim 4, further comprising 
a control unit configured to receive a signal including a command (see Lin Fig 2 Ref YMUX).

Lin and Osada do not appear to explicitly disclose
further comprising a microprocessor which includes: 
a control unit configured to receive a signal including a command from an outside of the microprocessor, and performs extracting, decoding of the command, or controlling input or output of a signal of the microprocessor; an operation unit configured to perform an operation based on a result that the control unit decodes the command; and a memory unit configured to store data for performing the operation, data corresponding to a result of performing the operation, or an address of data for which the operation is performed, wherein the semiconductor memory is part of the memory unit in the microprocessor.

Lee discloses

a control unit configured to receive a signal including a command from an outside of the microprocessor, and performs extracting, decoding of the command, or controlling input or output of a signal of the microprocessor; an operation unit configured to perform an operation based on a result that the control unit decodes the command; and a memory unit configured to store data for performing the operation, data corresponding to a result of performing the operation, or an address of data for which the operation is performed, wherein the semiconductor memory is part of the memory unit in the microprocessor (see Lee Para [0016]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an electronic device, as disclosed by Lin and Osada, may have a particular control schema, as disclosed by Lee. The inventions are well known variants of resistive memory devices which calibrate for reference voltages and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to improve multi-functionality (see Lee Para [0128]).

As to claim 11, Lin, Osada, and Lee disclose the electronic of claim 4, further comprising a processor which includes: a core unit configured to perform, based on a command inputted from an outside of the processor, an operation corresponding to the command, by using data; a cache memory unit configured to store data for performing the operation, data corresponding to a result of performing the operation, or an address 

As to claim 12, Lin, Osada, and Lee disclose the electronic of claim 4, further comprising
a processing system which includes: a processor configured to decode a command received by the processor and control an operation for information based on a result of decoding the command; an auxiliary memory device configured to store a program for decoding the command and the information; a main memory device configured to call and store the program and the information from the auxiliary memory device such that the processor can perform the operation using the program and the information when executing the program; and an interface device configured to perform communication between at least one of the processor, the auxiliary memory device and the main memory device and the outside, wherein the semiconductor memory is part of the auxiliary memory device or the main memory device in the processing system (see Lee Para [0018]).

As to claim 13, Lin, Osada, and Lee disclose the electronic of claim 4, further comprising a data storage system which includes: a storage device configured to store data and conserve stored data regardless of power supply; a controller configured to control input and output of data to and from the storage device according to a command 

As to claim 14, Lin, Osada, and Lee disclose the electronic of claim 4, further comprising
a memory system which includes: a memory configured to store data and conserve stored data regardless of power supply; a memory controller configured to control input and output of data to and from the memory according to a command inputted form an outside; a buffer memory configured to buffer data exchanged between the memory and the outside; and an interface configured to perform communication between at least one of the memory, the memory controller and the buffer memory and the outside, wherein the semiconductor memory is part of the memory or the buffer memory in the memory system (see Lee Para [0020]).

As to claim 18, Lin discloses an electronic device (see Lin Fig 1) including a semiconductor memory (see Lin Fig 1), the semiconductor memory comprising: 
a bit line (see Lin Fig 2 the line between Refs R1 and TN2) and a source line (see Lin Fig 2 the line between Refs GND and the transistor controlled by WL); 

a reference bit line (see Lin Fig 2 the line between Refs R21 and M25) and a reference source lines (see Lin Fig 2 the line between Refs GND and R24); 
a reference resistance block (see Lin Fig 2 Refs M25, 211, and 221; Part of the block is coupled as claimed.) coupled between a corresponding reference bit line and a reference source line, each including at least one first reference resistance transistor (see Lin Fig 2 Ref M25) and at least one second reference resistance transistor (see Lin Fig 2 Refs SW21-24) that are coupled in series (see Lin Fig 2 Refs M25 and SW21-24); 
a data sensing block (see Lin Fig 1 Ref SA) electrically coupled to the one or more resistive storage cells and the reference resistance block and structured to compare a resistance value of a resistive storage cell (see Lin Para [0018]) selected among the one or more resistive storage cells and a reference resistance value of the reference resistance block (see Lin Fig 1 Ref ISAREF) to determine data stored (see Lin Fig 1 Ref SAOUT) in the selected resistive storage cell; and 
a reference resistance adjustment block (see Lin Fig 2 Refs OPT<0>-<3> and VREF; The circuit controlling the signals is the resistance adjustment block.) coupled to the reference resistance block and structured to provide a first gate voltage (see Lin Fig 2 Ref VSAREF) to the first reference resistance transistor and a second gate voltage (see Lin Fig 2 Refs OPT<0>-<3>)  to the second reference resistance transistor and adjust the resistance value of the reference resistance block, wherein 
the a first adjustment voltage (see Lin Para [0028]) having a first varying voltage level adjusted (see Lin Para [0028]), and wherein 


Lin does not appear to disclose depending on a temperature is supplied to the first reference resistance transistor as the first gate voltage, and 
having a second varying voltage level adjusted depending on a temperature is supplied the second reference resistance transistor as the second gate voltage.

Osada depending on a temperature is supplied to the first reference resistance transistor as the first gate voltage (see Osada Fig 21 Ref 30 and Para [0182]), and wherein 
having a second varying voltage level adjusted depending on temperature is supplied the second reference resistance transistor as the second gate voltage (see Osada Fig 21 Ref 30 and Para [0182]; The first and second gate voltages are different, thus need to be varied differently depending on the temperature.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an electronic device, as disclosed by Lin, may be configured with a particular reference voltage adjuster so as to compensate for temperature variations, as disclosed by Osada. The inventions are well known variants of resistive memory devices which calibrate for reference voltages and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Osada’s attempt to improve sensing (see Osada Para [0184]).

Lin and Osada do not appear to explicitly disclose a plurality of resistive storage cells coupled between a bit line and a source line; a plurality of reference bit lines and a plurality of reference source lines; a plurality of reference resistance blocks coupled between a reference bit line and a reference and the plurality of reference source lines; and
a plurality of data sensing blocks each comparing a read current flowing through a corresponding bit line among the plurality of bit lines and a reference current flowing through a corresponding reference bit line among the plurality of reference bit lines to determine data stored in a resistive storage cell

Lee discloses a plurality of resistive storage cells coupled between a bit line and a source line (see Lee Fig 4); a plurality of reference bit lines and a plurality of reference source lines (see Lee Fig 4); a plurality of reference resistance blocks (see Lee Fig 4 Refs RC, RT1, and RT2) coupled between a reference bit line and a reference source line (see Lee Fig 4); and
a plurality of data sensing blocks (see Lee Fig 4 Refs 410 and 420) each comparing a read current flowing through a corresponding bit line among the plurality of bit lines and a reference current flowing through a corresponding reference bit line among the plurality of reference bit lines to determine data stored in a resistive storage cell (see Lee Fig 4 IR1, IR2, IREF1, IREF2).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an electronic device, as disclosed by Lin and Osada, may have a particular memory cell and peripheral circuit layout, as disclosed by Lee. The inventions are well known variants of resistive memory devices which calibrate for reference voltages and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to improve multi-functionality (see Lee Para [0128]).

As to claim 16, Lin, Osada and Lee disclose an electronic device according to claim 18, wherein
the plurality of data sensing blocks comprises first (see Lin Fig 1 input connected to Ref TN1) and second input terminals (see Lin Fig 1 input connected to Ref M25), and wherein 
the semiconductor memory further comprises: first (see Osada Fig 19 Ref 181h; It is obvious to include circuity to the sense amplifier which improves its sensing margins over various temperatures.) and second transistors (see Osada Fig 19 Ref 181m) that are coupled in series between the first input terminals of the data sensing blocks and the bit lines, the first transistors turned on or off in response to a read enable signal see Osada Fig 19 Ref REN) and the second transistors turned on or off in response to a clamp signal (see Osada Fig 19 Ref VCLAMP); and third (see Osada Fig 19 Ref 181g) and fourth transistors (see Osada Fig 19 Ref 181a) coupled in series between the second input terminal and the reference resistance block, the third transistor turned on 

As to claim 20, Lin, Osada and Lee disclose an electronic device according to claim 18.
Claim 20 recites substantially the same limitations as claim 6. 
All the limitations of claim 20 have already been disclosed by Lin and Osada in claim 6.

As to claim 21, Lin, Osada and Lee disclose an electronic device according to claim 18.
Claim 21 recites substantially the same limitations as claim 8. 
All the limitations of claim 21 have already been disclosed by Lin and Osada in claim 8.

As to claim 22, Lin, Osada and Lee disclose an electronic device according to claim 21.
Claim 22 recites substantially the same limitations as claim 9. 
All the limitations of claim 22 have already been disclosed by Lin and Osada in claim 9.

As to claim 24, Lin, Osada and Lee disclose an electronic device according to claim 18.
Claim 24 recites substantially the same limitations as claim 23. 


As to claim 26, Lin, Osada and Lee disclose an electronic device according to claim 18.
Claim 26 recites substantially the same limitations as claim 25. 
All the limitations of claim 26 have already been disclosed by Lin and Osada in claim 25.

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 

The new amendments do not appear to recite new limitations with enough specificity to overcome the prior art. Osada is relied upon to teach a method of temperature adjusting/varying any voltage used in resistive memory operations, and Lin is relied upon to teach the particular signals and components which read on the recited claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/16/2021